Citation Nr: 1300132	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  08-09 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing loss disability.

2.	Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.

3.	Entitlement to service connection for frostbite residuals of the bilateral upper extremities.

4.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for frostbite residuals of the bilateral lower extremities, and if so, whether service connection is warranted.

5.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to frostbite residuals, and if so, whether service connection is warranted.

6.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to frostbite residuals, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to December 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A December 2006 rating decision denied entitlement to service connection for a bilateral hearing loss disability.  A March 2010 rating decision denied entitlement to service connection for PTSD, depression, and frostbite residuals of the bilateral upper extremities.  The March 2010 rating decision also determined that new and material evidence had not been submitted sufficient to reopen claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities and frostbite residuals of the bilateral lower extremities.
The Veteran testified before a Decision Review Officer (DRO) in December 2011 and at a Board hearing at the RO in Houston, Texas in October 2012.  These transcripts have been associated with the file.  Also at the October 2012 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2012).

The Board has rephrased the Veteran's claims for service connection for PTSD and depression as a claim for entitlement to service connection for a psychiatric disorder, to include major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The preponderance of the evidence reflects that the Veteran does not have a right ear hearing loss disability due to any incident of his active duty service.

2.	The competent evidence of record does not indicate the Veteran currently has a left ear hearing loss disability for VA purposes.

3.	The Veteran's claims for service connection for frostbite residuals of the bilateral lower extremities and peripheral neuropathy of the bilateral upper and lower extremities were denied in a December 2006 rating decision which the Veteran did not appeal.

4.	Evidence associated with the claims file since December 2006 is new and material and raises a reasonable possibility of substantiating the claims of entitlement to service connection for frostbite residuals of the bilateral lower extremities and peripheral neuropathy of the bilateral upper and lower extremities.

5.	The Veteran has been diagnosed with peripheral neuropathy of the lower extremities.

6.	The preponderance of the evidence reflects that the Veteran does not have frostbite residuals of the bilateral upper and lower extremities or peripheral neuropathy of the bilateral upper and lower extremities due to any incident of his active duty service.


CONCLUSIONS OF LAW

1.	The Veteran's claimed bilateral hearing loss disability was not incurred in or aggravated by military service, nor may hearing loss be presumed to be of service onset.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

2.	Evidence received since the December 2006 rating decision that denied service connection for frostbite residuals of the bilateral lower extremities and peripheral neuropathy of the bilateral upper and lower extremities, which was the last final denial with respect to these issues, is new and material; the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 

4.	The criteria for entitlement to service connection for frostbite residuals of the bilateral upper and lower extremities and peripheral neuropathy of the bilateral upper and lower extremities are not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in June 2009, October 2009, and January 2010.  These letters advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the June 2009 letter.  

With regard to the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability, he was provided notice in November 2005 on substantiating his claim.  The Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the December 2006 rating decision, however he was provided with this information in a June 2009 statement.  His claim was not readjudicated after he received this notice, however at his October 2012 hearing he demonstrated actual knowledge of these requirements by testifying as to why he believed his claim for bilateral hearing loss was related to service.  Additionally, the Board finds that even if the above letter failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the Veteran's service treatment and personnel records were destroyed in a July 1973 fire that occurred at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  This was indicated by the NPRC in a June 2009 response to the request for the Veteran's service records.  

When service treatment records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. Cromer, id. (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

The RO informed the Veteran in October 2009 that his service treatment records were unavailable and asked him to provide any information or records he may have in his possession that would assist in reconstructing his records from other sources.  The Veteran did not supply any additional information to assist in reconstructing his records.  The Board concludes the RO exhausted efforts from obtaining records from other sources and further efforts would be futile.

The VA has also obtained private treatment records and associated them with the claims file.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in January 2008 for his hearing loss claim and in April 2012 for his frostbite residuals claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  The examinations are therefore adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A VA examination was not provided in conjunction with the Veteran's claims for peripheral neuropathy of the bilateral upper and lower extremities, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's peripheral neuropathy is related to service.  The Veteran himself has provided statements that his peripheral neuropathy is related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The McLendon for the conduct of a VA examination are not met.

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.





Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Service connection may also be granted for a chronic disease, including hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).





Bilateral Hearing Loss Disability

The Veteran contends that he has hearing loss as a result of noise exposure in service to include from gunfire, artillery, aircraft, and ground power units.  See January 2008 VA examination report.  

With respect to claims of service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's Report of Separation from the Armed Forces (DD 214) indicates he was a Medical Aidman in service.  The Veteran's military occupational specialty (MOS) in the Army has been identified as an occupation where there was a low probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  

Again, the Veteran's service treatment records are unavailable due to a fire-related incident.  The Board has considered the Veteran's statements that he has a bilateral hearing loss disability since his in-service injury.  

Assuming that the Veteran is credible in his assertion of symptoms, there must be  some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

Accordingly, the pertinent inquiry here is whether the Veteran has continuity of symptomatology since his separation from service.  See 38 C.F.R. § 3.303(b) and (d).  The first complaints of hearing loss are dated with his claim of entitlement to service connection in August 2005, over 50 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  The evidence weighs against the Veteran's claim for service connection.

Although the VA has obtained numerous private treatment records, there is no evidence the Veteran reported a bilateral hearing loss disability at any time prior to his August 2005 claim.  He complained of lower back pain in an August 2001 record, skin problems in a November 2001 VA treatment record, and sinus problems in a June 2002 private treatment record.  This evidence weighs against the Veteran's claim that he has had bilateral hearing loss disability since separation from service.

The Veteran was afforded a VA examination in January 2008.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
25
40
LEFT
5
5
10
20
20

The Veteran's speech recognition scores on the Maryland CNC Test were 100 percent for the right ear and 96 percent for the left ear.

There is no competent evidence of record to show that the Veteran's left ear hearing loss disability was measured by an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  38 C.F.R. § 3.385.

At no time during the appeal period did the Veteran have a left ear hearing loss disability for VA purposes.  Id.  Furthermore, the Veteran does not meet the presumption for a hearing loss disability which manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1131; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

With regard to the Veteran's right ear hearing loss disability, the January 2008 VA examiner diagnosed him with a moderate sensorineural loss of sensitivity at 4,000 Hertz.  The examiner stated he could not opine whether the Veteran's hearing loss was at least as likely as not related to service without resorting to speculation.  

The Court has held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Specifically the Court indicated that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id.

The January 2008 VA medical opinion was based on a complete review of the Veteran's medical records, as well as a detailed physical examination.  Moreover, the VA examiner provided a thorough rationale for why he could not provide an opinion without resorting to mere speculation.  Specifically, he stated the Veteran's service treatment records were unavailable for review and the Veteran had post-service noise exposure as a warehouseman following separation from service.  

Although the Veteran is credible to report his right ear hearing loss disability, as a layperson he is generally not capable of opining on matters requiring medical knowledge.  Routen, supra; see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the probative medical evidence of record showing no relationship between the Veteran's current hearing loss disability, as well as evidence showing the first diagnosis of a right ear hearing loss disability was not until decades after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Further, as there is no evidence of record of a right ear hearing loss disability within one year of service discharge, the presumption of service connection is not applicable because the disorder's onset was beyond the presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran's contentions are outweighed by other competent evidence of record indicating that his right ear hearing loss is not related to service.  Accordingly, the Veteran's claim for service connection must be denied.  The benefit-of-the-doubt rule does not apply and the claim for service connection for a bilateral hearing loss disability is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for frostbite residuals of the bilateral lower extremities and peripheral neuropathy of the bilateral upper and lower extremities.  He also contends that service connection is warranted.

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2012).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decisionmakers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran brought a prior claim for service connection for frostbite residuals of the bilateral lower extremities and peripheral neuropathy of the bilateral upper and lower extremities in August 2005.  The claims were denied in a December 2006 rating decision, and the Veteran was notified of the denial in that same month.  The Veteran did not complete an appeal for this decision and the December 2006 RO decision is final.  38 U.S.C.A. §§ 7103, 7266.  The Veteran filed his petition to reopen his claim in May 2009.

At the time of the December 2006 denial, the evidence of record included VA treatment records, private treatment records, and the Veteran's personal statements.  The RO denied the claims due to a lack of diagnosis of frostbite residuals or peripheral neuropathy of the bilateral upper extremities and the lack of a nexus between an in-service injury or disease and the Veteran's current peripheral neuropathy of the bilateral lower extremities. 

The evidence received since the December 2006 rating decision includes private treatment records, a VA examination report, the Veteran's testimony, and an opinion from the Veteran's private physician.  Significantly, the October 2012 statement from the Veteran's private physician states the Veteran has a history of frostbite causing long term pain and neuropathy, as secondary to the frostbite.  This evidence is new, as it was not previously of record at the time of the December 2006 rating decision.  It is also material, particularly the October 2012 opinion which serves to establish a previously unsubstantiated fact, and the claims are reopened.

Service Connection

The Board will now consider the merits of the claims of entitlement to service connection for frostbite residuals of the bilateral upper and lower extremities and peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to frostbite residuals.  The Board will also consider the peripheral neuropathy claims on a direct basis to afford the Veteran every consideration.

In a June 2004 private treatment record the Veteran was diagnosed with sensory peripheral neuropathy of the bilateral lower extremities.  The examiner stated that he was not certain if this was related to the Veteran's claimed exposure to cold weather in Korea.  The Veteran did not complain of any upper extremity problems, nor were any diagnosed.  In a January 2006 VA treatment record the Veteran reported a history of frostbite with peripheral neuropathy.  See also August 2006 VA treatment record.  

At his December 2011 DRO hearing the Veteran testified that he experienced numbness and cold sensitivity which he related to residuals of frostbite from service.  See also October 2012 Board hearing transcript.

The Veteran was afforded a VA examination in April 2012 for his frostbite claim.  The Veteran stated that he was exposed to cold weather in 1955-1956 and he could not feel his hands or feet.  He did not remember if anything happened to either extremity.  He stated that he was a medic in the Army, but he did not remember giving himself any treatment other than medication for his frostbite while in-service.

On examination the Veteran's bilateral feet were reported to be numb.  On x-ray no abnormal conditions were found.  The Veteran specifically denied any involvement of his upper extremities with regard to frostbite.  The examiner opined it was less likely than not that the Veteran had frostbite residuals.  He explained that although the Veteran has repeated a history of frostbite, he has never received a diagnosis of such.  The examiner also opined the diagnosis and treatment for frostbite residuals should have appeared sooner than 50 years after exposure.  The examiner further noted there were no current bone changes consistent with frostbite.

An October 2012 private treatment record noted the Veteran had a history of frostbite and a Magnetic Resonance Imaging (MRI) was scheduled for his lower extremities.  The Veteran's private physician also submitted a statement in October 2012 that the Veteran had a history of frostbite which caused long term pain and neuropathy, as a secondary condition.  The physician did not offer an explanation or basis for this opinion.

The Board must weigh the probative value of all medical opinions submitted, with specific examination of multiple factors. It may favor one medical opinion over another, provided it offers an adequate basis for doing so.  See e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion). 

The April 2012 VA examiner gave an opinion as to the etiology of the Veteran's claimed frostbite residuals after reviewing the claims file in detail, including VA and private treatment records, interviewing the Veteran, and taking x-rays.  The examiner also offered a thorough explanation for his conclusion that the Veteran did not have frostbite residuals.  In contrast, the October 2012 private physician offered no rationale for his opinion.  The Board finds that the VA examination was adequate as to the Veteran's claimed frostbite residuals.  The April 2012 VA examination is therefore more probative than the October 2012 private statement.

The Veteran has not been diagnosed with frostbite residuals.  The Veteran contends that he was exposed to cold temperatures in-service which caused frostbite.  The Veteran has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions.  See Routen, supra.  As a lay person, he is not competent to render a probative (persuasive) opinion on a medical matter.  See Bostain, supra.  Other than his own unsupported statements, there is no evidence of record indicating any etiological relationship between his military service and any frostbite residuals.  The only competent medical opinion evidence of record is the report of the April 2012 VA examiner.  As that report provides a reasoned medical opinion based on review of the pertinent records, it is probative evidence that the Veteran does not have any frostbite residuals.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Caluza, supra.

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1131; see also Degmetich, supra; see also McClain, supra. 

The Veteran's contention has been thoroughly researched in accordance with Jandreau, supra.  However, the most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection as he has no diagnosis of frostbite residuals and he is not competent to offer a diagnosis of frostbite residuals.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The length of time between separation from service and complaints of frostbite residuals as well as the April 2012 VA examiner's negative opinion also weigh against the Veteran's claim.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, supra. 

Peripheral Neuropathy

The Veteran contends that his peripheral neuropathy of the bilateral upper and lower extremities is secondary to his frostbite residuals.  However, the Veteran is not service-connected for frostbite residuals.  Thus, as a matter of law, the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to frostbite residuals must fail.  Insofar as the condition to which the Veteran claims the disability is secondary has not been granted service connection, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

As to whether there is a direct linkage between the Veteran's service and his disorder, although he has been diagnosed with peripheral neuropathy of the bilateral lower extremities, there is no evidence he has been diagnosed with peripheral neuropathy of the bilateral upper extremities.  See June 2004 private treatment record.  The Veteran also has not argued, nor is there evidence, that his peripheral neuropathy is directly related to service.  There is also no competent evidence to provide a link between the Veteran's diagnosed peripheral neuropathy and service.  

The preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the upper and lower extremities on a direct and secondary basis.  As such, the doctrine of reasonable doubt is not for application and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

New and material evidence having been received, the claims for service connection for frostbite residuals of the lower bilateral extremities and peripheral neuropathy of the bilateral upper and lower extremities is reopened; to this extent only the appeal is granted.

Entitlement to service connection for frostbite residuals of the bilateral upper extremities is denied.

Entitlement to service connection for frostbite residuals of the bilateral lower extremities is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.


REMAND

The Veteran contends that he has psychiatric disorder as the result of his active duty service.  Specifically, he asserts that he experiences mental disability as the result of stressful events he experienced working as a medic in Korea.  He testified at his October 2012 Board hearing that he witnessed a child struck by a vehicle and tried to offer medical help and that on a separate occasion a fellow serviceman died in his arms after being stabbed in the groin.

The Veteran supplied information pertaining to this second stressor in July and November 2009 statements.  A March 2010 statement from the RO indicated the Veteran had not provided sufficient information to request confirmation from the Joint Services Records Research Center (JSRRC).  However, the Veteran stated that the incident occurred in late 1955 to early 1956, which provides a 60 day window of time.  On remand the information should be submitted to the JSRRC for verification.

The Veteran also has not been afforded an examination to ascertain if he has PTSD, or any other psychiatric disability, as the result of his active duty service.  The Veteran has had both positive and negative PTSD screens at VA medical appointments.  See August 2006 and April 2007 VA treatment records.  The RO must schedule the Veteran for a VA mental disorders examination at an appropriate location.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon, supra.

The VCAA requires that VA assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  As this case is being remanded, the RO must again provide the Veteran with authorization forms for the release of any outstanding private treatment records and must gather newly-generated VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.	Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Provide him with the necessary authorizations for the release of any private treatment records not currently on file.  Obtain these records - as well as any newly-generated VA treatment records that are not associated with the record - and associate them with the claims folder.  If unsuccessful in obtaining any identified additional records, inform the Veteran and provide him an opportunity to submit copies thereof.

2.	Provide the Veteran with a copy of the latest version of 38 C.F.R. § 3.304(f) (amended effective July 13, 2010).  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).

3.	By referring to the Veteran's July 2009 statement, the RO should attempt to verify the Veteran's claimed stressors through the JSRRC.  The JSRRC should be provided with all pertinent information, including copies of personnel records, units of assignment, and stressor statements.  The RO should note the Veteran's provided timeframe of late 1955 to early 1956 in requesting this information.  Alternative sources of evidence should also be explored.  The results of such requests, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

4.	Schedule the Veteran for a VA examination at an appropriate location to determine whether he has PTSD, depression, or any other psychiatric disability as the result of his military service.  The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.

b. The examination report must reflect review of pertinent material in the claims folder.  After reviewing the claims file and interviewing the Veteran, the examiner must determine whether or not he experiences any current mental health disorders.  If so, the examiner must provide diagnoses thereof and an opinion as to whether any such disability is likely the direct result of, or was aggravated by, the Veteran's in-service experiences.

c. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following:

i. A November 2007 VA treatment record showing a negative PTSD screen;

ii. An April 2007 VA treatment record showing a positive PTSD screen;

iii. A February 2008 VA treatment record showing a negative depression screen;

iv. The Veteran's July and November 2009 stressor statements;

v. The Veteran's December 2011 hearing testimony;

vi. The Veteran's October 2012 hearing testimony.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

5.	After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Provide the Veteran and his representative a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


